Action by the plaintiff, a carpenter, to recover damages for personal injuries sustained by him while in the employ of defendants at their home. In the course of his employment he fell when he stepped upon a small woolen scatter rug, on a highly waxed and polished floor between the dining room and the hall, and, the rug slipped from under him as he walked upon it. Judgment for the plaintiff, entered on the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.